Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “lift pins”, “lift pin holes” must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 3, 5, 6, 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Granneman; Ernst Hendrik August et al. (US 6183565 B1 or US 6461439 B1 or US 6613685 B1 or US 6805749 B2 or US 7312156 B2) in view of Chacin; Juan et al. (US 20080069951 A1). Granneman teaches a shower-pedestal (7; Figure 1,2-Applicant’s 106) for supplying processing gases (15; Figure 1) to an underside of a substrate (3; Figure 1,2) during semiconductor processing operations, the shower-pedestal (7; Figure 1,2-Applicant’s 106) comprising: a main body (7; Figure 1,2-Applicant’s 106) having a top surface (top surface of 13; Figure 1,2); an interior volume (interior volume of 13; Figure 1,2) located within the main body (7; Figure 1,2-Applicant’s 106); a plurality of orifices (10; Figure 1,2) arranged on the top surface (top surface of 13; Figure 1,2), connected to the interior volume (interior volume of 13; Figure 1,2), and configured to direct a reactant gas (15; Figure 1,2) toward a substrate (3; Figure 1,2) located above the top surface (top surface of 13; Figure 1,2); and a plurality of lift pin holes (holes in 13 accomodating 11; Figure 1,2-not shown by Applicants) extending through the main body (7; Figure 1,2-Applicant’s 106), each lift pin hole (holes in 13 accomodating 11; Figure 1,2-not shown by Applicants) configured to permit a corresponding lift pin (11; Figure 1,2-not shown by Applicants) to extend therethrough - claim 2
Granneman further teaches:
The shower-pedestal (7; Figure 1,2-Applicant’s 106) of claim 2, wherein: at least some of the orifices (10; Figure 1,2) are arranged in a first hole pattern (as shown; Figure 1,2) in an interior area of the top surface (top surface of 13; Figure 1,2) of the main body (7; Figure 1,2-Applicant’s 106), and the orifices (10; Figure 1,2) in the first hole pattern (as shown; Figure 1,2) extend along directions perpendicular to the top surface (top surface of 13; Figure 1,2), as claimed by claim 3
The shower-pedestal (7; Figure 1,2-Applicant’s 106) of claim 2, further comprising a gas entry path (14; Figure 1) that leads to a baffle (baffle at gas exit of 14 in 7; Figure 1) located within the interior volume (interior volume of 13; Figure 1,2), as claimed by claim 5
The shower-pedestal (7; Figure 1,2-Applicant’s 106) of claim 5, wherein the orifices (10; Figure 1,2) are distributed across an interior region of the top surface (top surface of 13; Figure 1,2), as claimed by claim 6
The shower-pedestal (7; Figure 1,2-Applicant’s 106) of claim 2, further comprising a plurality of lift pins (11; Figure 1,2-not shown by Applicants), each lift pin (11; Figure 1,2-not shown by Applicants) configured to extend through a corresponding one of the lift pin holes (holes in 13 accomodating 11; Figure 1,2-not shown by Applicants) in the shower-pedestal (7; Figure 1,2-Applicant’s 106), as claimed by claim 15

Granneman does not teach a plurality of spacers (Applicant’s 130; Figure 1) connected with the main body (7; Figure 1,2-Applicant’s 106) and arranged so as to support a carrier ring (Applicant’s 124; Figure 1) sized larger than the wafer (3; Figure 1,2), the spacers (Applicant’s 130; Figure 1) extending away from the top surface (top surface of 13; Figure 1,2) – claim 2
Granneman further does not teach:
The shower-pedestal (7; Figure 1,2-Applicant’s 106) of claim 2, wherein there are three spacers (Applicant’s 130; Figure 1), as claimed by claim 10
The shower-pedestal (7; Figure 1,2-Applicant’s 106) of claim 2, wherein the spacers (Applicant’s 130; Figure 1) each have one or more support surfaces configured to mate with support extensions on the carrier ring (Applicant’s 124; Figure 1) that the spacers (Applicant’s 130; Figure 1) are configured to support, as claimed by claim 11
The shower-pedestal (7; Figure 1,2-Applicant’s 106) of claim 11, wherein there are three spacers (Applicant’s 130; Figure 1), as claimed by claim 12
The shower-pedestal (7; Figure 1,2-Applicant’s 106) of claim 2, wherein the spacers (Applicant’s 130; Figure 1) each have a corresponding recessed region configured to receive a corresponding support extension on the carrier ring (Applicant’s 124; Figure 1) that the spacers (Applicant’s 130; Figure 1) are configured to support, as claimed by claim 13
The shower-pedestal (7; Figure 1,2-Applicant’s 106) of claim 13, wherein there are three spacers (Applicant’s 130; Figure 1), as claimed by claim 14
The shower-pedestal (7; Figure 1,2-Applicant’s 106) of claim 15, wherein there are three lift pins (11; Figure 1,2-not shown by Applicants), as claimed by claim 16
Chacin also teaches a shower-pedestal (205; Figure 11) including:
a plurality of spacers (903; Figure 9B-9F; 212; Figure 11--Applicant’s 130; Figure 1) connected with the main body (205; Figure 9B-9F, 11-Applicant’s 106) and arranged so as to support a carrier ring (220; Figure 9B-9F; 301; Figure 11-Applicant’s 124; Figure 1) sized larger than the wafer (202; Figure 11), the spacers (903; Figure 9B-9F; 212; Figure 11--Applicant’s 130; Figure 1) extending away from the top surface (top surface of 205; Figure 11), claim 2
The shower-pedestal (205; Figure 9B-9F, 11-Applicant’s 106) of claim 9, wherein there are three (Figure 9F) spacers (903; Figure 9B-9F; 212; Figure 11--Applicant’s 130; Figure 1), as claimed by claim 10
The shower-pedestal (205; Figure 9B-9F, 11-Applicant’s 106) of claim 9, wherein the spacers (903; Figure 9B-9F; 212; Figure 11--Applicant’s 130; Figure 1) each have one or more support surfaces configured to mate with support extension (support extension of 220; Figure 9B-9F)s on the carrier ring (220; Figure 9B-9F; 301; Figure 11-Applicant’s 124; Figure 1) that the spacers (903; Figure 9B-9F; 212; Figure 11--Applicant’s 130; Figure 1) are configured to support, as claimed by claim 11
The shower-pedestal (205; Figure 9B-9F, 11-Applicant’s 106) of claim 11, wherein there are three (Figure 9F) spacers (903; Figure 9B-9F; 212; Figure 11--Applicant’s 130; Figure 1), as claimed by claim 12
The shower-pedestal (205; Figure 9B-9F, 11-Applicant’s 106) of claim 9, wherein the spacers (903; Figure 9B-9F; 212; Figure 11--Applicant’s 130; Figure 1) each have a corresponding recessed region (recessed region in 903; Figure 9B-9F) configured to receive a corresponding support extension (support extension of 220; Figure 9B-9F) on the carrier ring (220; Figure 9B-9F; 301; Figure 11-Applicant’s 124; Figure 1) that the spacers (903; Figure 9B-9F; 212; Figure 11--Applicant’s 130; Figure 1) are configured to support, as claimed by claim 13
The shower-pedestal (205; Figure 9B-9F, 11-Applicant’s 106) of claim 13, wherein there are three (Figure 9F) spacers (903; Figure 9B-9F; 212; Figure 11--Applicant’s 130; Figure 1), as claimed by claim 14
The shower-pedestal (205; Figure 9B-9F, 11-Applicant’s 106) of claim 15, wherein there are three (Figure 9F) lift pins (11; Figure 1,2-not shown by Applicants), as claimed by claim 16
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Granneman to add Chacin’s spacers (903; Figure 9B-9F; 212; Figure 11--Applicant’s 130; Figure 1).
Motivation for Granneman to add Chacin’s spacers (903; Figure 9B-9F; 212; Figure 11-Applicant’s 130; Figure 1) is for adjusting/controlling the wafer gap region as for preventing “contamination of the epitaxial layer” as taught by Chacin ([0043]).
Claims 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Granneman; Ernst Hendrik August et al. (US 6183565 B1 or US 6461439 B1 or US 6613685 B1 or US 6805749 B2 or US 7312156 B2) and Chacin; Juan et al. (US 20080069951 A1) in view of Deacon; Thomas E. et al. (US 5792269 A). Granneman and Chacin are discussed above. Granneman and Chacin do not teach:
The shower-pedestal (7; Figure 1,2-Applicant’s 106) of claim 3, wherein: at least some additional orifices (10; Figure 1,2) are arranged in a second hole pattern that encircles the interior area, and the orifices (10; Figure 1,2) in the second hole pattern extend along non-perpendicular angles relative to the top surface (top surface of 13; Figure 1,2) of the main body (7; Figure 1,2-Applicant’s 106), as claimed by claim 4
The shower-pedestal (7; Figure 1,2-Applicant’s 106) of claim 2, wherein the orifices (10; Figure 1,2) are arranged in a plurality of concentric circular rings centered on a center of the sho-wer-pedestal (7; Figure 1,2-Applicant’s 106) and extending to an outer region of the shower-pedestal (7; Figure 1,2-Applicant’s 106), as claimed by claim 7
The shower-pedestal (7; Figure 1,2-Applicant’s 106) of claim 7, wherein at least an outer ring of the orifices (10; Figure 1,2) includes a plurality of angled orifices (10; Figure 1,2) that are tilted away from perpendicular to the top surface (top surface of 13; Figure 1,2) and in a direction away from the center of the shower-pedestal (7; Figure 1,2-Applicant’s 106), as claimed by claim 8
Deacon also teaches a wafer processing apparatus (Figure 2) including a gas distribution faceplate (40; Figure 4,4A) with hole angles (Figures 5,6) distributed with optimized configurations (Figures 10-23).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Granneman to optimize Granneman’s hole angle distribution as taught by Deacon.
Motivation for Granneman to optimize Granneman’s hole angle distribution as taught by Deacon is for improved deposition sidewall coverage as taught by Deacon (column 3; lines 32-45).
Response to Arguments
Applicant's arguments filed June 10, 2022 have been fully considered but they are not persuasive.
Applicant states:
“
As can be seen in FIG. 6A, there are three long, thin structures extending up from near the bottom of the Figure up into the show-ped 106. A person familiar with semiconductor processing systems would, on reading paragraph [0035]'s reference to lift pins and seeing the three long, thin structures in FIG. 6A, understand those long, thin structures to be the lift pins referenced in paragraph [0035]. Furthermore, it would be understood by that person that the lift pins, in order to be able to raise the wafer 128 from the show-ped 106, would need to be able to extend through the show-ped, thereby requiring clearance holes through the show-ped to allow the lift pins to be pushed through the show-ped and protrude from the top side thereof in order to lift the wafer 128. It would also be understood by that person that the three larger-diameter holes visible FIG. 7A in the hole pattern 106a of smaller-diameter holes in the show-ped 106 for providing gas during processing operations would be lift pin holes to allow the lift pins to be extended through the show-ped 106.
“
37 CFR 1.83(a) clearly states that the drawings must show every feature of the invention specified in the claims. The statute is clear as to what is required. The statute does not mention “a person familiar with semiconductor processing…” and likewise there are no tests for obviousness as suggested by Applicant. The objection is maintained until Applicant amends the as-filed figures consistent with Applicant’s June 10, 2022 annotated drawings.
Applicant states, with respect to the previous, and now standing obviousness rejection:
“
Applicant respectfully disagrees. Granneman is directed to a system in which, as stated in the very first sentence of Granneman's Abstract, a "semiconductor wafer is processed while being supported without mechanical contact." Granneman goes on to state in the first sentence of the Background of the Invention section that "The present invention relates to a method for contactless treatment of a substrate such as a semiconductor wafer." Independent claims 1 and 16 of Granneman both recite, in the preamble, "[a]n apparatus for contactless treatment of a semiconductor wafer...." It is abundantly clear that the intended purpose of Granneman's system is to support a semiconductor wafer during processing without any mechanical contact. Granneman accomplishes this by floating the semiconductor wafer on a gas cushion so that no part of the wafer actually makes mechanical contact with another object. 
The Office proposes to modify Granneman to include Chacin's spacers, which are intended to mechanically contact, and support, a wafer support ring from below. The wafer support ring, in turn, mechanically contacts the wafer from below. In other words, Chacin's spacers are part of a mechanical wafer support system that, through mechanical contact with the wafer, supports the wafer. Per M.P.E.P. § 2143.01(V), "[i]f a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification." Modifying Granneman to have Chacin's spacers for supporting the wafer (or, more correctly, to mechanically contact and support a wafer support
ring which would, in turn, mechanically contact and support the wafer) would render Granneman unsuited for its intended purpose, which is to provide a mechanism by which wafers can be processed while being supported without mechanical contact.
“
And..
“
Applicant respectfully submits that the rejection of claim 9 was in error since the proposed modification of Granneman's invention to include the spacers that Chacin discloses is not supported by a valid motivation to combine. Applicant thus respectfully submits that claim 2, as amended herein to include the features of now-canceled claim 9, is patentable over Granneman and Chacin.
“
In response, nonpreferred and alternative embodiments constitute prior art. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). MPEP 2123. In this context, Granneman discusses such non-preferred prior art features as less attractive heating alternatives. See Granneman (column 1; lines 33-51). However, Chacin’s peripheraly supporting low thermal mass structures 200 “provides a quick heat up and cool down” which in turn “..facilitate the quick heat up and cool down of the substrates” as taught by Chacin ([0047]). As a result, Granneman would find Chacin’s low thermal mass components as a benefitial alternative to contact-less processing consistent with Granneman heating goals (column 1; lines 33-51)
In response to applicant's argument that Chacin is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Chacin is both in the field of applicant’s endeavor (wafer processing) and reasonably pertinent to the particular problem with which the applicant was concerned. Applicant’s [0056] states “…the gas-flowing pedestal (i.e., show-ped) enables, without limitation: (a) thermal stabilization of the wafer to processing temperature prior to processing…”. Chacin is likewise concerned with thermal management while processing substrates ([0047]).
Applicant states:
“
Applicant also notes that Deacon describes configurations of gas distribution faceplates for gas distribution structures that are positioned above a substrate to be processed and that such gas distribution faceplates may have various disclosed patterns of angled holes. These disclosed patterns do not, however, appear to include a pattern that discloses "at least some ... orifices ... 
arranged in a first hole pattern in an interior area of the top surface of the main body, and ... extend[ing] along directions perpendicular to the top surface" and "at least some additional orifices ... arranged in a second hole pattern that encircles the interior area ... [and] extend[ing] along non- perpendicular angles relative to the top surface of the main body" as recited in claim 4 (including elements from claim 3, on which claim 4 depends).
“
In response, Applicant’s statements appear to ignore Deacon’s Figure 19, 20, 23, and 24 embodiments which clealy show flow lines emerging from hole patterns as claimed.
Applicant states:
“
It is further noted that Deacon is directed to hole patterns for use in gas distributors that distribute gas downwards off onto a wafer, as opposed to upwards towards the underside of a wafer. The Office has not shown that the principles driving Deacon's design for downward-facing gas distributors would be applicable to upward-facing gas distributors.
“
And..
“
Applicant also notes that since Granneman's wafer is held in place by floating on a cushion of gas, modifying Granneman's system such that the gas flowed onto the top and/or bottom surface of the wafer had a lateral directional component would cause each gas jet incident on the wafer to exert a lateral or radial drag force on the wafer. Such lateral or radial drag forces would not seem to be a concern in Deacon since the wafer is supported by resting on a susceptor and the drag forces would presumably not be sufficient to cause the wafer to slip relative to the susceptor. However, for a wafer floating on a gas cushion, such drag forces-if not perfectly balanced-would eventually urge the wafer to move sideways, resulting in the wafer potentially striking Granneman's side sections. A person of ordinary skill in the art, understanding how Granneman's system works, would avoid using Deacon's gas distributors with angled holes due to this concern.
“
In response, as Applicant notes, the only distinction is the direction of gas flow – up or down. Granneman processes wafer top and bottom surfaces. Granneman does not change his apparatus gas distribution structure based on if it is below or above the wafer. Granneman does not cite physical or chemical differences for Granneman’s wafer processing on top vs. bottom surfaces as noted by Granneman. As a result, Granneman would consider Daecon’s flow distribution profiles for the above stated motivation.
With respect to Applicant’s proposed drag forces, it is noted that Deacon’s wafer is likewise precariously supported as shown by Deacon’s Figure 2. Such drag forces, if they exist, are obviously not a conern for Deacon as they likely cancel out as noted by the opposing vectors shown in Deacon’s embodiments.
Applicant states:
“
Claims 10-13, 15, and 16 all depended previously from claim 9 and now depend from amended claim 2. Applicant respectfully submits that Applicant's observations that the modification of Granneman to use Chacin's spacers is not supported by a valid motivation to make the modification are equally applicable to the rejections of claims 10-13. Withdrawal of the 35 U.S.C. § 103 rejections of claims 10-13 is thus respectfully requested. 
With regard to claims 15 and 16, it is noted that the Office did not provide any motivation to modify Granneman with features from Chacin that read on the features of those claims. The Office stated why it felt that it would be obvious to modify Granneman per Chacin to include the spacers recited in claims 10-13 (and was incorrect in this regard, as noted earlier), but claims 15 and 16, as previously recited, did not recite any spacers. The Office did not indicate why a person of ordinary skill in the art would think it obvious to modify Granneman per Chacin to include the features recited in claims 15 and 16. Withdrawal of the rejections of claims 15 and 16 is thus also respectfully requested.
“
In response, the Examiner reiterates the above response to arguments and maintains the above stated grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716